     Case 8:19-cv-01345-AB-JEM Document 22 Filed 07/29/20 Page 1 of 1 Page ID #:1605



1

2                                                                JS-6
3

4

5

6

7

8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
                                                  )
11    ABDUL R. BYNUM,                             )    Case No. SACV 19-1345-AB (JEM)
                                                  )
12                        Petitioner,             )
                                                  )    JUDGMENT
13                 v.                             )
                                                  )
14    JOSIE GASTELO, Warden,                      )
                                                  )
15                        Respondent.             )
                                                  )
16

17          In accordance with the Order Accepting Findings and Recommendations of United
18    States Magistrate Judge filed concurrently herewith,
19          IT IS HEREBY ADJUDGED that the action is dismissed with prejudice.
20

21    DATED: July 29, 2020
                                                           ANDRE BIROTTE JR.
22                                                    UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
